MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Mar 15 2018, 9:28 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT R.L.J.,                           ATTORNEYS FOR APPELLEE
FATHER                                                   Curtis T. Hill, Jr.
Carlos I. Carrillo                                       Attorney General of Indiana
Greenwood, Indiana                                       Katherine A. Cornelius
ATTORNEY FOR APPELLANT R.A.T.,                           Deputy Attorney General
MOTHER                                                   Indianapolis, Indiana
Cynthia Phillips Smith
Law Office of Cynthia P. Smith
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 15, 2018
Child Relationships of: Ne.T.,                           Court of Appeals Case No.
Na.T., Ni.T., No.T. (Minor                               79A04-1710-JT-2391
Children),                                               Appeal from the Tippecanoe
R.L.J. (Father)                                          Superior Court
                                                         The Honorable Faith A. Graham,
and                                                      Judge
R.A.T. (Mother),                                         Trial Court Cause Nos.
Appellants-Respondents,                                  79D03-1702-JT-17
                                                         79D03-1702-JT-18
        v.                                               79D03-1702-JT-19
                                                         79D03-1702-JT-20




Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018          Page 1 of 20
      The Indiana Department of
      Child Services,
      Appellee-Petitioner




      Baker, Judge.


[1]   R.L.J. (Father) and R.A.T. (Mother) appeal the trial court’s order terminating

      their relationship with their children, arguing that the evidence is insufficient to

      support the order. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   Father and Mother are the parents of three children: Ne.T., born in September

      2007, Na.T., born in February 2011, and Ni.T., born in June 2012. The fourth

      child, No.T., born in January 2015, has a different father, D.M., who

      voluntarily terminated his parental rights and does not participate in this

      appeal.


[3]   On November 5, 2015, the Department of Child Services (DCS) filed a petition

      alleging that the children were children in need of services (CHINS). At that

      time, the children lived in a home with Mother, maternal grandmother,

      maternal step-grandfather, and Mother’s then-boyfriend, T.N. (Stepfather).

      After receiving allegations that the children were being exposed to drug use,

      DCS performed a hair follicle test on all the children and requested that all

      adults in the home also submit to a drug test. Ni., age three, and No., age one,

      Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 2 of 20
      tested positive for cocaine and amphetamines. Ne. and Mother were negative

      for all substances and Na.’s hair was too short to test. Maternal grandmother

      was positive for cocaine and amphetamines and Stepfather and step-grandfather

      refused to be tested. DCS removed the children and placed them in foster care.

      Mother married Stepfather, whom she had known for one month, the next day.


[4]   In the weeks leading to the CHINS factfinding, Mother tested positive for

      amphetamines and methadone; she later admitted to taking Adderall and

      methadone without a prescription. On March 2, 2016, the trial court found all

      the children to be CHINS. With respect to Father, the trial court found that he

      had not established paternity for any of the children, had only recently obtained

      employment and housing, and did not have beds or childcare in place for the

      children. At the dispositional hearing, the trial court ordered the parents to

      participate in the following services:


          • Both parents were required to obtain and maintain safe and suitable
            housing and a stable and sufficient source of income.
          • Both parents were ordered to participate in parenting time.
          • Both parents were required to refrain from use of alcohol, illegal drugs,
            or prescription drugs with no prescription. They were also required to
            submit to random drug screens.
          • Both parents were ordered to participate with home-based case
            management and comply with any recommendations.
          • Both parents were ordered to complete a substance abuse assessment and
            comply with any recommendations.
          • Both parents were ordered to establish paternity.
          • Mother was ordered to complete a mental health assessment and comply
            with any recommendations.



      Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 3 of 20
                                                     Mother

[5]   Mother’s participation with home-based case management was sporadic

      throughout the case. The purpose of that service was to assist Mother with

      basic needs, including housing searches, budgeting, employment,

      transportation, drug education, parenting education and skills, scheduling skills,

      and coping skills. Mother was discharged from this service at least three times

      and did not successfully meet any of the goals. She continued to be unable to

      maintain a consistent schedule, which was concerning because three of her

      children had high educational needs and needed to attend school and speech

      services regularly.


[6]   Mother completed a mental health assessment in January 2016. The

      assessment recommended that Mother attend therapy to develop healthy coping

      mechanisms, manage her depression, process her past abusive relationships,

      and learn about healthy relationships. The assessment also recommended she

      work to obtain appropriate housing and address parenting issues.


[7]   In March 2016, Mother completed a substance abuse assessment. She admitted

      to illegal drug use and non-prescription drug abuse within the last twelve

      months. Mother was very defensive about substance use topics, which

      indicated she would be highly resistant to treatment. The assessment

      recommended bi-weekly therapy to work on controlling stress, addressing her

      depression, learning healthy coping mechanisms, processing her past abusive

      relationships, and addressing parenting issues.



      Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 4 of 20
[8]    Based on the recommendation of the mental health and substance abuse

       assessments, in March 2016, Mother began attending therapy. She missed

       more than half of the appointments, and the therapist discharged Mother from

       the service in July 2016. She was re-referred to therapy at some point in early

       2017, but was discharged unsuccessfully in April 2017 for failure to make

       contact. Mother stated that she intentionally stopped participating with therapy

       because she did not feel that she needed that service to learn coping skills. She

       admitted that she was depressed and that this condition made it difficult to

       complete services.


[9]    Mother participated inconsistently with random drug screens, missing twenty-

       five screens between August 2016 and June 2017. She also tested positive for

       various substances throughout the case, including amphetamines, phentermine,

       synthetic cannabinoids, opiates, morphine, and marijuana. The screen she

       provided between two days of the termination hearing was positive for opiates

       and morphine. She was four months pregnant at that time.


[10]   Mother attended visits inconsistently. She was unsuccessfully discharged from

       visits in July 2016 because she had missed so many sessions. She was re-

       referred to a new agency and progressed to having in-home visits. The visits

       returned to an agency, however, when Stepfather texted the Family Case

       Manager (FCM) and told her he would no longer allow any service providers or

       visits in the home. Mother moved out of that home so that she could continue

       to participate in home-based services, but made it clear that she would move

       back in with Stepfather after services had ended. In early 2017, Mother

       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 5 of 20
       requested that DCS re-screen her mother and stepfather, presumably so that she

       could move back in or have her visits there. Maternal grandmother tested

       positive for amphetamines, cocaine, and methadone; maternal step-grandfather

       tested positive for cocaine, norcocaine, codeine, morphine, and a heroin

       metabolite.


[11]   Mother had a history of unstable housing. At the time the CHINS case was

       opened, she was living with her mother and stepfather. Then, Mother,

       Stepfather, and his grandmother lived in the grandmother’s home. Then, when

       Stepfather refused to allow service providers in the home, Mother lived with an

       aunt. On the first day of the termination hearing, Mother said she lived with

       her aunt but that her home was Stepfather’s grandmother’s home. She had

       never had independent housing and always lived with relatives.


[12]   Mother married Stepfather the day after the children were removed, one month

       after she had met him. DCS was concerned about Stepfather because he

       refused to screen at the time of removal and because he had very little

       involvement with his own children (who have, themselves, been involved with

       DCS) and would need help developing parenting skills.


[13]   Stepfather tested positive for synthetic cannabinoids in February and November

       2016. He participated in visits until January 2017, when he sent a threatening

       note to the FCM. After that time, Stepfather stopped visiting or participating.


[14]   Stepfather completed a parenting assessment in the spring of 2016, which

       recommended he attend parenting classes and participate with individual

       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 6 of 20
       therapy to address anger management. Stepfather participated with services

       sporadically, expressing a lack of understanding of why he had to participate

       with services and opining that all the social workers and service providers

       wanted was government money. He believed that DCS kidnapped children to

       sell them into sex slavery and that DCS was permitted by law to lie in court,

       tamper with evidence, and plant evidence. He was consistently hostile and

       threatening to the FCM and other service providers.


                                                      Father

[15]   Father completed a mental health assessment in December 2016. The

       assessment recommended individual therapy and a substance abuse assessment,

       among other things.


[16]   Father had already been referred for individual therapy in early 2016. In April

       2016, he was unsuccessfully discharged for failing to attend. He was twice

       more re-referred, again failed to attend consistently, and was again

       unsuccessfully discharged.


[17]   Father participated sporadically with home-based case management. In

       February 2016, the case manager noted Father’s home was dirty, cluttered, and

       garbage-ridden. He was unsuccessfully discharged in March 2016 for lack of

       consistent participation. He was re-referred for this service at some point and

       continued to participate sporadically throughout the case. Father also

       participated inconsistently with home-based therapy, and he was ultimately

       unsuccessfully discharged for lack of consistent attendance.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 7 of 20
[18]   In March 2016, Father completed a substance abuse assessment. The assessor

       diagnosed him with unspecified drug abuse, inhalant abuse, and major

       depressive affect disorder. The assessment recommended individual therapy

       and case management. As noted above, Father did not successfully participate

       with those services. After testing positive four times for synthetic marijuana,

       Father completed another substance abuse assessment in December 2016. The

       assessor diagnosed Father with synthetic cannabis use disorder and

       recommended that he participate in individual counseling, case management,

       and random drug screens.


[19]   Father tested positive for synthetic cannabinoids in March, July, and November

       2016 and in January 2017. He frequently failed to attend his random screens,

       amassing twenty no-shows for screens at his home between July and October

       2016.


[20]   In July 2016, Father loaned his ATM card to friends, who withdrew large sums

       of money and purchased alcohol. The FCM was concerned and went to

       Father’s home, where she found alcohol in the home and a green leafy

       substance on the dining table. Although that substance was never tested, Father

       tested positive for synthetic marijuana that same day.


[21]   Around that time, Father texted his home-based case manager, who also

       supervised his visits, and told her that he would attend no more visits and to

       leave him alone. For months thereafter, he refused to respond to the case




       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 8 of 20
       manager or schedule more visits. At some point, that service was again re-

       referred and he began working with a new case manager.


[22]   The home-based case manager who was working with Father in January 2017

       noted that he struggled with communication skills, understanding, and hygiene.

       On February 6, 2017, the case manager arrived at his home for an appointment

       but Father did not answer the door. They spoke on the phone and Father’s

       speech was slow, slurred, and incoherent. The next day, Father attended an

       appointment with the case manager at which he was disorganized and

       unfocused. He also attended a visit to which he was a half hour late and

       appeared under the influence. He was unsuccessfully discharged the following

       week.


[23]   With respect to visits, Father was initially consistent, though he struggled with

       hygiene, frequently became frustrated with Ne., and spoke poorly about Mother

       in front of the children. He stopped visiting the children after his positive drug

       screen in July 2016. Visits were re-referred in January 2017, but he was

       discharged for failing to schedule them. Service providers determined that the

       visits were having a negative emotional impact on the children, so the visits

       were never again re-referred. He has not seen his children since July 2016.


[24]   Father’s housing was unstable throughout the proceedings. When the children

       were removed in November 2015, he was living with his sister. As of

       December 2015, he had his own home, but left that place in August 2016—

       either his lease had expired or he was evicted. He found another apartment for


       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 9 of 20
       three months but decided it was not safe, so he moved out. He then stayed with

       various friends. At the time of the termination hearing, he had lived at a new

       place for about six weeks with a friend; Father was not on the lease.


                                            Termination Proceedings

[25]   On February 14, 2017, DCS filed a petition to terminate the parent-child

       relationship between Mother, Father, and the children. The termination

       hearing took place on April 20, June 9, and June 14, 2017.


[26]   At the time of the termination hearing, Father had not established paternity 1 or

       obtained a driver’s license. He provided testimony on June 9 and was to be

       cross-examined on June 14, but he failed to appear in court on June 14. Father

       testified he felt that he had completed all required services, that DCS was

       merely finding reasons to prolong the case, and that he should have custody of

       his children.


[27]   Mother testified that she did not believe her mother used cocaine even though

       she tested positive for that substance twice during the proceedings. Mother

       believed her mother’s home would be safe for the children because her step-

       grandfather had moved out. She stated neither case management nor therapy

       was helpful, which is why she stopped attending. She denied the accuracy of

       her drug screen that was positive for morphine. She and Stepfather were




       1
        He completed a DNA test that revealed he is the biological father of the three children, but never opened a
       paternity case to establish legal paternity.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018           Page 10 of 20
       expecting their first baby together in about five months, but she had not yet

       been to the doctor.


[28]   Stepfather denied that there was drug use in maternal grandmother’s home or

       that he had used illegal substances. He claimed all urine samples throughout

       the case, including his own and the children’s, had been tampered with. He

       testified that DCS is a kidnapping ring for the government and that he did not

       believe Mother needed any services.


[29]   On September 17, 2017, the trial court issued its order granting the petition to

       terminate the parent-child relationship between Mother, Father, and the

       children. The parents now appeal.


                                    Discussion and Decision
                                      I. Standard of Review
[30]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly
       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 11 of 20
       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[31]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)     The child has been removed from the parent for at
                                least six (6) months under a dispositional decree.


                        (ii)    A court has entered a finding under IC 31-34-21-5.6
                                that reasonable efforts for family preservation or
                                reunification are not required, including a
                                description of the court’s finding, the date of the
                                finding, and the manner in which the finding was
                                made.


                        (iii)   The child has been removed from the parent and
                                has been under the supervision of a local office or
                                probation department for at least fifteen (15) months
                                of the most recent twenty-two (22) months,
                                beginning with the date the child is removed from
                                the home as a result of the child being alleged to be
                                a child in need of services or a delinquent child;


               (B)      that one (1) of the following is true:



       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 12 of 20
                        (i)     There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.


                        (ii)    There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.


                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


[32]   Both parents argue that there is insufficient evidence supporting the trial court’s

       findings that (1) there is a reasonable probability that the conditions resulting in

       the children’s removal will not be remedied; (2) the continuation of the parent-

       child relationship poses a threat to the children’s well-being; and (3) termination

       is in the children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 13 of 20
                                                II. Mother
                         A. Conditions Resulting in Removal
[33]   The children were initially removed from Mother’s care and custody because of

       drug use in the home. They continue to be removed because of drug use

       concerns, Mother’s mental health, and general concerns about her parenting

       skills.


[34]   With respect to drug use, Mother missed many screens and was positive for

       many others. Indeed, between the first and second days of the termination

       hearing, a period of seven weeks, Mother missed six screens and tested positive

       for morphine. She refused to admit that she had a substance abuse issue and

       refused to participate with therapy to address the problem. Stepfather has also

       tested positive for illicit substances during this case and has showed no

       willingness to participate with any services to address the issue.


[35]   With respect to her mental health, Mother has depression, which she admits,

       but stopped attending therapy even though she admitted she could benefit from

       it. With respect to her parenting skills, Mother refused to participate with

       services designed to help her improve in that area. She failed to protect her

       children from her mother’s drug use and even at the termination hearing,

       refused to acknowledge the veracity of the drug tests showing that her mother

       had used cocaine.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 14 of 20
[36]   We find that this evidence supports the trial court’s conclusion that there is a

       reasonable probability that the conditions that resulted in the children’s initial

       and continued removal from Mother’s care and custody will not be remedied.


                 B. Continuation of Parent-Child Relationship
[37]   Next, Mother argues that the trial court erred by concluding that the

       continuation of the parent-child relationship poses a threat to the children’s

       well-being.


[38]   The CHINS case opened because two of the children tested positive for cocaine

       and amphetamines. While Mother’s screen was clean on that day, she had

       failed to protect them from serious drug use in the home. She has never

       seriously dealt with her own substance abuse issues. She has never seriously

       dealt with her own mental health issues. She has never seriously worked on

       learning how to manage the schedules of herself and four children, including

       ensuring that they go to school on a regular basis.


[39]   She married Stepfather after knowing him for only one month. He has been

       hostile and threatening to DCS and service providers throughout this case and

       believes that DCS is a kidnapping ring that sells children into sex slavery. He

       has never consistently participated with services. While Mother moved out so

       that her services could continue, she planned to move back in with Stepfather as

       soon as services had ended. Both Mother and Stepfather claim that the drug

       test results are false and refuse to accept any responsibility for the situation.



       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 15 of 20
[40]   The continuation of the parent-child relationship poses a threat to the children’s

       well-being when the evidence shows that the adults are engaging in ongoing

       destructive and dangerous behavior without any real signs of improvement. In

       re A.I., 825 N.E.2d 798, 807-08 (Ind. Ct. App. 2005) (finding such evidence

       where parents blamed others, externalized responsibility, attended services

       infrequently, and were generally uncooperative). We find that the evidence in

       this case supports just such a conclusion with respect to Mother. In other

       words, the evidence supports the trial court’s conclusion that the continuation

       of the parent-child relationship poses a threat to the children’s well-being.


                                           C. Best Interests
[41]   Finally, Mother contends that the trial court erred by finding that termination is

       in the children’s best interests. In addition to the evidence already discussed

       above, which we will not reiterate, we note that Mother was inconsistent with

       her visits with the children, had a history of unstable housing, failed to

       successfully complete a single service, and tested positive for morphine at the

       time of the termination hearing.


[42]   The Court Appointed Special Advocate (CASA) and the FCM testified that

       they believed termination was in the children’s best interests. The CASA noted

       that she believed Mother loved the children but was living in an inappropriate

       home with Stepfather, who had not participated in services, and was unable to

       provide the children with a stable, drug-free home. The FCM testified that

       Mother refused to accept responsibility for her actions, lacked the skills to get


       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 16 of 20
       the children to school and meet their needs, and was unable to sustain any

       small amount of progress she had made. Indeed, in the FCM’s opinion,

       Mother may have regressed overall while the case was open. Both the CASA

       and the FCM had grave concerns about Stepfather, who would live with the

       children if they were placed with Mother. He refused to participate with

       services, expressed significant hostility, had voluntarily terminated his rights to

       one of his children and had little contact with his others, and had stopped

       spending time with the children in this case months before the termination

       hearing.


[43]   Under these circumstances, we find sufficient evidence supporting the trial

       court’s conclusion that termination is in the children’s best interests.


                                                 III. Father
                         A. Conditions Resulting in Removal
[44]   The children were initially removed because of drug use in Mother’s home.

       They were not placed with Father at that time because he did not have suitable,

       stable housing for them. They continue to be removed from Father because of

       concerns about his substance abuse issues, parenting and life skills, and unstable

       housing.


[45]   Father lacked suitable and stable housing and a driver’s license when the case

       opened, and still lacked both as of the second day of the termination trial. He

       moved frequently throughout the case, often living with friends for brief periods

       of time without being on the lease. He was unable to maintain a home that was

       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 17 of 20
       clean, uncluttered, and garbage-free. He failed to complete any services

       successfully. He tested positive for illicit substances more than once, missed

       many random drug screens, and has never completed the therapy

       recommended by his two substance abuse assessments. He halted visits with

       his children for months after he tested positive for synthetic cannabinoids; once

       visitation had been re-referred it was discharged because he failed to set up the

       visits. He had still not established paternity at the time of the termination

       hearing.


[46]   We find this evidence sufficient to support the trial court’s conclusion that there

       is a reasonable probability that the conditions leading to the children’s initial

       and continued removal from Father’s care and custody will not be remedied.


                 B. Continuation of Parent-Child Relationship
[47]   Father next argues that the trial court erred by concluding that the continuation

       of the parent-child relationship poses a threat to the children’s well-being. As

       noted above, Father has been unable to maintain stable, suitable, appropriate

       housing. He has not participated in parenting education or other services to

       improve his parenting skills, nor has he addressed his mental health issues. His

       visits (or the inconsistency thereof) became so harmful to the children that

       providers determined it was not in their emotional best interests to continue

       with the visits. Father tested positive for illegal substances multiple times

       during this case but he has never addressed his substance abuse issues. During

       the case, he had periods of unemployment interspersed with jobs requiring


       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 18 of 20
       overnight hours and/or long hours. He had no plans for childcare, getting the

       children to and from school, or suitable housing, should the children be placed

       with him.


[48]   We find that this evidence supports the trial court’s conclusion that

       continuation of the parent-child relationship poses a threat to the children’s

       well-being.


                                           C. Best Interests
[49]   Finally, Father argues that the trial court erred by finding that termination is in

       the children’s best interests. As noted above, despite many opportunities,

       Father has failed to sufficiently address any of his underlying issues. His

       presence in the children’s lives at visits—and/or his extremely inconsistent

       attendance at those visits—was actively causing them emotional harm.


[50]   The CASA believed that termination is in the children’s best interests because

       Father had been discharged from all services and did not have stable housing.

       The FCM also believed that termination is in the children’s best interests

       because of Father’s drug use and history of unstable housing. At the time of the

       termination hearing, the FCM believed that Father was barely able to take care

       of himself, much less three young children. By the time of the second day of

       the hearing in June 2017, he had not even seen his children for nearly a year—

       since July 2016, when the visits stopped at his request.


[51]   We have no doubt that Father loves his children, and the record supports his

       argument that they are bonded to him. But the record likewise supports a
       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018   Page 19 of 20
       conclusion that he is unable to provide a stable, appropriate, drug-free home for

       his children or to meet their other needs. Under these circumstances, we find

       that the evidence supports the trial court’s conclusion that termination of the

       parent-child relationship between Father and his children is in the children’s

       best interests.2


[52]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       2
        Father takes issue with many of the trial court’s findings of fact. Each of these findings, however, has
       evidence supporting it. Father directs our attention to other evidence undercutting these findings, but this is
       merely a request that we reweigh the evidence, which we may not do.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1710-JT-2391 | March 15, 2018              Page 20 of 20